 Case 1:20-cv-00947-JTN-PJG ECF No. 23, PageID.77 Filed 01/28/21 Page 1 of 2

                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
                         __________________________________

JACKIE EVANAUSKI,
                                                           File No. 1:20-CV-00947

       Plaintiff,
                                                           Hon. Janet T. Neff
v.

LINDA AERTS,
Supervisor of Cedar Creek Township,
in her official and individual capacities,
STEPHANIE KUZIAK,
Clerk of Cedar Creek Township,
in her official and individual capacities,
and CEDAR CREEK TOWNSHIP,

       Defendants.

Sarah Riley Howard                            Craig R. Noland
Crystal J. Bultje                             Amanda Marie Zdarsky
Pinsky, Smith, Fayette & Kennedy, LLP         McGraw Morris PC
Attorneys for Plaintiff                       Attorneys for Defendants
146 Monroe Center Street NW, Ste 805          300 Ottawa Avenue, NW – Suite 820
Grand Rapids, MI 49503                        Grand Rapids, MI 49503
(616) 451-8496                                (616) 288-3702
showard@psfklaw.com                           cnoland@mcgrawmorris.com
cbultje@psfklaw.com                           azardsky@mcgrawmorris.com


           PLAINTIFFS’ BRIEF IN SUPPORT OF MOTION TO
                FILE FIRST AMENDED COMPLAINT


       Plaintiff is requesting to file her First Amended Complaint, attached here as

Exhibit 1. Pursuant to Federal Rule of Civil Procedure 15(a)(2), Plaintiff requested

and received Defendants’ consent to do so on January 28, 2021.

       Plaintiff initially filed their Complaint on September 29, 2020. (ECF 1,

PageID.1-15). Defendants filed their answer on the Complaint on October 23, 2020

(ECF 7, PageID.26-42).      Plaintiff now files her First Amended Complaint to add

additional facts and a count to the same.
Case 1:20-cv-00947-JTN-PJG ECF No. 23, PageID.78 Filed 01/28/21 Page 2 of 2

                       LEGAL STANDARD AND DISCUSSION

      Rule 15(a)(2) states that “a party may amend its pleading only with the

opposing party’s written consent or the court’s leave. The court should freely give

leave when justice so requires.”

      The Court’s November 23, 2020 Case Management Order provides a deadline

of January 4, 2021 for Motions to Join Parties or Amend Pleadings. On January 7,

2021, the Court accepted the parties’ stipulation and subsequently issued an Order

providing Plaintiff until January 29, 2021 to file an amended complaint with

Defendants’ consent.

      On January 28 , 2021, Plaintiff’s counsel emailed Defendants’ counsel,

requesting consent to file her First Amended Complaint, and Defendants’ counsel

consented. Plaintiff now files her First Amended Complaint, in compliance with

Rule 15(a)(2).

                                    CONCLUSION

      Because Plaintiff’s Motion to File First Amend Complaint is timely and

Defendants consented to it, Plaintiff respectfully requests that the Court accept

the amended pleading.

                                   PINSKY, SMITH, FAYETTE & KENNEDY, LLP
                                   Attorneys for Plaintiffs

Dated: January 28, 2021   By:   /s/ Sarah Riley Howard
                                                Sarah Riley Howard
                                                Crystal J. Bultje
                                                146 Monroe Center, N.W., Suite 805
                                                Grand Rapids, MI 49503
                                                (616) 451-8496
                                                showard@psfklaw.com
                                                cbultje@psfklaw.com
